FREEDMAN, J.
A contested motion for injunctive relief during the pendency of the action is addressed largely to the discretion of the judge or court, upon all the facts, as presented by the moving papers and opposing affidavits. Upon the motion in this case the learned judge below, upon a consideration of all that was submitted and claimed by the respective parties, was justified in withholding the relief prayed for, because the case was fairly brought within the rule that in case of doubt the plaintiff should be left to establish his right to injunctive relief, if he has any, by a regular trial of the issues. The appeal, therefore, fails to present a case for the disturbance of the exercise of the discretion by the judge below. The order should be affirmed, with $10 costs and disbursements.